 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0131 MCE
12                                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   DARIUSH NIKNIA, and
     RICHARD LANT,
15
                                  Defendants.
16

17
                                                STIPULATION
18
            1.      By previous order, this matter was originally set for status on December 12, 2019. On
19
     November 18, 2019, the Court advanced the status conference to December 11, 2019. On December 3,
20
     2019, the Court, on its own motion continued the status conference to January 23, 2020. On December
21
     11, 2019, the parties filed a stipulation requesting to exclude the time between December 11, 2019, and
22
     January 23, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4], for the purpose of
23
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et. seq. The Court adopted the parties’
24
     stipulation and ordered time excluded under Local Code T4 up to and including January 23, 2020.
25
     However, in the same order, the Court, on its own motion, continued the January 23, 2020 status
26
     conference to April 23, 2020, and directed the parties to email the Courtroom Deputy Clerk if either
27
     party sought a hearing before that date.
28
            2.      By this stipulation, the defendants now move to exclude time between January 23, 2020

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 and April 23, 2020, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      The government has produced over 5,000 pages Bates-labeled discovery

 4         consisting of, among other things, investigative reports; bank and financial records; email

 5         communications, some of which are written in Farsi; as well as audio recordings of the

 6         defendants’ statements.

 7                b)      Counsel for defendant Niknia represents that her review of the discovery and

 8         investigation is ongoing. Due to the extremely limited number of available Farsi interpreters, as

 9         well as scheduling and administrative issues with the same, counsel continues to seek an

10         appropriate interpreter. Counsel further represents that she will be largely unavailable to work

11         on this matter from late February to mid-March 2020, as she will be preparing for a two-week

12         trial in another matter that is set to begin on March 2, 2020. In light of the foregoing, counsel for

13         defendant Niknia represents that additional time is necessary to obtain defense translations of

14         emails provided by the government in discovery, to confer with the defendant about the evidence

15         and the law, to review the discovery and potential evidence, to conduct defense investigations,

16         and to otherwise prepare for trial in the event that a pretrial resolution does not occur.

17                c)      Counsel for defendant Lant also requires additional time to review the discovery

18         and potential evidence both independently and with defendant Lant, to conduct legal research

19         regarding the substantive charges and sentencing, and to otherwise prepare for trial in the event

20         that a pretrial resolution does not occur.

21                d)      Counsel for defendants believe that failure to grant the above-requested

22         continuance would deny them the reasonable time necessary for effective preparation, taking into

23         account the exercise of due diligence; continuity of counsel; and adequate representation.

24                e)      The government does not object to the continuance.

25                f)      Based on the above-stated findings, the ends of justice served by continuing the

26         case as requested outweigh the interest of the public and the defendant in a trial within the

27         original date prescribed by the Speedy Trial Act.

28                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          et seq., within which trial must commence, the time period of January 23, 2020 to April 23,

 2          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

 4          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5          interest of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: January 21, 2020                                  MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ SHELLEY D. WEGER
13                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
14

15   Dated: January 21, 2020                                  /s/ Christina Sinha
                                                              CHRISTINA SINHA
16                                                            Counsel for Defendant
                                                              DARIUSH NIKNIA
17

18
     Dated: January 21, 2020                                  /s/ Jess Marchese
19                                                            JESS MARCHESE
                                                              Counsel for Defendant
20                                                            RICHARD LANT

21

22                                                    ORDER

23          IT IS SO ORDERED.

24 DATED: January 24, 2020

25                                                  _______________________________________
                                                    MORRISON C. ENGLAND, JR.
26
                                                    UNITED STATES DISTRICT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
